DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that “Anchan does not teach or suggest that either of the client device 800A or the communications group UEs 800B is dynamically triggered to become part of the high priority access class when the client device 800A initiates the high priority call to the communications group UEs 800B by transmitting the call request to the application server 170” (Pages 9-10), the Examiner respectfully disagrees.  
Anchan teaches “At 830, the application server 170 receives the high priority call request. Based on the priority policy, the application server 170 determines that the call requires priority access and notifies the core networks associated with UEs 800A-C, i.e. unicast networks 140a and 140b, to advertise the SIB2 message with access barring. Alternatively, the SIB2 message can also contain group identification information. In response, unicast networks 140a and 140b transmit the access barring SIB2 message to the UEs 800A-C.”  (Page 11 [0103])
Anchan continues that because of the SIB2 update, UE [800B] switches (i.e. dynamically triggered) to the highest access class.  (Fig. 8 [840 & 850] and Page 11 840, in response to receiving the updated SIB2 message from the unicast network 140b, dual priority UEs1 . . . n 800B switch to their highest available priority access class.” and “At 850, the App* Client 800A determines whether it is a member of the high priority call, which it is.”)  
Accordingly, the Examiner respectfully disagrees with the Applicant’s assertion with respect to claims 1 and 30.  
In response to the Applicant’s argument that “Anchan does not teach or suggest that the core network 140A and 140b obtains a request from the client device 800A that the client device 800A is requesting prioritized call handling” (Page 11), the Examiner respectfully disagrees.  
The App Client (Fig. 8 [800A]) does not communicate directly with the Application Server (Fig. 8 [170]), but rather communicates with the Unicast Network (Fig. 8 [140A]) in order to access the Application Server.  (Fig. 8 [170])  See for instance, the architecture in Figs. 1 [UE, 140 & 170], 2D and 7.  Accordingly, the Unicast Network (Fig. 8 [140A]) obtains a request (Fig. 8 [825]) from the wireless device (Fig. 8 [800A]) that the wireless device is requesting prioritized call handling.  (Page 11 [0103])  
Accordingly, the Examiner respectfully disagrees with the Applicant’s assertion with respect to claims 13 and 33.  
In response to the Applicant’s argument that “Anchan does not teach or suggest application server 170 obtain from the client device 800A, an indication of a call area in which call handling is to be prioritized”, the Examiner respectfully disagrees.  
Anchan teaches “the application server 170 receives the high priority call request. Based on the priority policy, the application server 170 determines that the call requires priority access and notifies the core networks associated with UEs 800A-C, i.e. unicast networks 140a and 140b, to advertise the SIB2 message with access barring”.  (Page 11 [0103])  From the high priority call request [825], the Application Server can determine which networks (which inherently include a coverage/call area) are to advertise SIB2 with the prioritized calling.  (Page 11 [0103-0104] and Fig. 8)
Accordingly, the Examiner respectfully disagrees with the Applicant’s assertion with respect to claims 23 and 36.  

Claim Rejections - 35 USC § 102





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12, 13, 15, 17, 20, 21, 23, 24, 26, 27, 29, 30, 33, 36, 43 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anchan et al. (US-2015/0312843 hereinafter, Anchan).
Regarding claim 1, Anchan teaches a method for requesting prioritized call handling, the method being performed by a wireless device (Fig. 8 [800A] and Page 10 [0100]), the method comprising:
obtaining an indication that the wireless device is experiencing a prioritized call situation (Fig. 8 [825] and Page 11 [0103]), the indication dynamically triggering the wireless device to become part of a prioritized access class; (Page 11 [0104-0105] and Fig. 8 [840-850]) and
1 the wireless device is experiencing the prioritized call situation, prioritized call handling.  (Page 11 [0105-0106])
Regarding claim 2, Anchan teaches wherein the prioritized access class allows the wireless device to perform a call on a cell even when the cell is subject to access class barring (Page 1 [0009]), and 
wherein the prioritized call has an establishment cause that is sent in a connection request message by the wireless device to the network node (Fig. 8 [170]) during the call set-up procedure (Fig. 8 [825] and Page 11 [0103]), the establishment cause indicating the call to be prioritized.  (Page 11 [0103])
Regarding claim 3, Anchan teaches wherein the indication is obtained from a sensor (Page 8 [0081] “temperature sensor”), the sensor being one of collocated with the wireless device or an integral part of the wireless device.  (Fig. 4 [405 of 400] and Page 8 [0081])
Regarding claim 4, Anchan teaches wherein the sensor is one of a temperature sensor, a gas sensor or a health monitoring sensor.  (Page 8 [0081] “temperature sensor”)
Regarding claim 5, Anchan teaches wherein the indication is obtained as a notification from the network node.  (Fig. 8 [170, 830 & 840] and Page 11 [0103-0104])

obtaining location information specifying a current geographical location of the wireless device (Page 10 [0097] “The UE also notifies the application server 170 using the call signaling messages at the application layer that the call is a high priority call and the participants must be given access priority in a predefined geographic location.”), wherein the wireless device only is requesting prioritized call handling when the current geographical location of the wireless device is one of within a predefined distance from the geographic area defining the prioritized call area or within the geographic area defining the prioritized call area.  (Page 10 [0097-0098] “The UE also notifies the application server 170 using the call signaling messages at the application layer that the call is a high priority call and the participants must be given access priority in a predefined geographic location.” and “the application server 170 contacts the LTE infrastructure, such as core network 140 in FIG. 2D, to update the SIB2 message in the predefined geographic location to enforce the radio access barring. Once the access barring is broadcasted in the SIB2 message, UEs with the higher access class receive priority access.”  i.e. only devices located within the area of the unicast network [140a/140b] receive the SIB2 with access barring)
Regarding claim 7, Anchan teaches wherein the prioritized access class is obtained from the network node in conjunction with the notification.  (Fig. 8 [805] and Page 10 [0100])

Regarding claim 9, Anchan teaches wherein the prioritized access class is defined as a dedicated access class number.  (Page 6 [0061-0070] and Page 10 [0101])
Regarding claim 10, Anchan teaches wherein the prioritized access class is defined as a modification of any existing access class 0-15.  (Page 6 [0061-0070])
Regarding claim 12, Anchan teaches wherein the wireless device before obtaining the indication is part of another, non-prioritized, access class.  (Page 10 [0098])
Regarding claim 13, Anchan teaches a method for managing requested prioritized call handling from a wireless device, the method being performed by a network node (Fig. 8 [140a]), the method comprising:
obtaining, during a call set-up procedure with the wireless device, a request from the wireless device that the wireless device is requesting prioritized call handling; (Fig. 8 [825-Call Request] goes from UE, through Unicast Network, to Application Server) and
prioritizing the call handling of the wireless device in response thereto (Fig. 8 [SIB2 Update] that includes the Access Barring/Group ID), the network node thereby managing the requested prioritized call handling from the wireless device.  (Page 11 [0103-0106])
Regarding claim 15, Anchan teaches obtaining an indication that call handling of the prioritized call situation is to be prioritized.  (Fig. 8 [830] and Page 11 [0103])
note: the Examiner views the core network components to be equivalent to the OSS as the Examiner was unable to find a definition of the OSS within the specification)
Regarding claim 20, Anchan teaches broadcasting in a cell served by the network node, a notification of the prioritized call situation (Fig. 8 [835] and Page 11 [0104]), wherein the notification specifies a geographic area defining a prioritized call area of the prioritized call situation.  (Page 10 [0097-0098])
Regarding claim 21, Anchan teaches obtaining a further indication that prioritized call handling in the prioritized call area is to cease; (Fig. 8 [875]) and
stopping broadcasting the notification in response thereto.  (Fig. 8 [880A & 880B])
Regarding claim 23, Anchan teaches a method for enabling management of prioritized call handling, the method being performed by a network server (Fig. 8 [170]), the method comprising:
obtaining an indication of a call area in which call handling is to be prioritized (Fig. 8 [825]), the call area thus defining a prioritized call area; (Page 11 [0103]) and
providing a notification (Fig. 8 [830/SIB2 Update]) of the indication to at least one network node (Fig. 8 [140a & 140b]) serving the prioritized call area (Page 11 [0103]), thereby enabling the at least one network node to manage prioritized call handling in the prioritized call area.  (Fig. 8 [835A & 835B] and Page 11 [0104])
Regarding claim 24, the limitations of claim 24 are rejected as being the same reasons set forth above in claim 17.  

Regarding claim 27, Anchan teaches wherein the indication is obtained, via a network node (Fig. 2e [170] and Fig. 8 [170]) and via an Operations Support System, OSS, (Fig. 2E [140b/235e, 230e] and Fig. 8 [140b] note: the Examiner views the core network components to be equivalent to the OSS as the Examiner was unable to find a definition of the OSS within the specification), from at least one wireless device located in the prioritized call area.  (Fig. 8 [825])
Regarding claim 29, Anchan teaches wherein the notification further is provided to at least one other network node serving a call area neighboring the prioritized call area.  (Fig. 8 [140a vs 140b])
Regarding claim 30, the limitations of claim 30 are rejected as being the same reasons set forth above in claim 1.  (see additionally the structure in Figs. 3 and 4)
Regarding claim 33, the limitations of claim 33 are rejected as being the same reasons set forth above in claim 13.  
Regarding claim 36, the limitations of claim 36 are rejected as being the same reasons set forth above in claim 23.  
Regarding claim 43, Anchan teaches wherein the indication is obtained from the temperature sensor when2 a sensed temperature level from the temperature sensor is higher than a predetermined level.  


Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14, 16, 18, 19, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Anchan in view of Fletcher et al. (US-2013/0052983 hereinafter, Fletcher).
Regarding claim 11, Anchan teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting wherein the prioritized access class is expended with a priority field such that a call triggered by a wireless device closest to a 
In an analogous art, Fletcher teaches a method and system where a PSAP can identify and request information from mobile devices that are near emergent events (Abstract) that includes prioritizing call handling based on proximity to an event/emergency (Page 4 [0075]) and de-prioritizing call handling for callers that are not near the event/emergency.  (Page 4 [0076, 0084 & 0085])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Anchan after modifying it to incorporate the ability to prioritize calls to/from mobile devices located nearest the event of Fletcher since prioritizing calls closest to the event can be optimally suited to gather/report information.  (Page 2 [0002-0004])
Regarding claim 14, Anchan in view of Fletcher teaches verifying that call handling of the wireless device is to be prioritized before prioritizing the call handling.  (Fletcher Fig. 3 [S325-S340] and Page 10 [0153-0156])
Regarding claim 16, Anchan in view of Fletcher teaches confirming that the indication for the prioritized situation area has been obtained.  (Fletcher Fig. 3 [S320] and Page 10 [0154])
Regarding claim 18, Anchan in view of Fletcher teaches wherein the indication is derived from information obtained from at least one other wireless device experiencing the prioritized call situation.  (Fletcher Fig. 3 [S305-S345] and Page 10 [0152-0157])
Regarding claim 19, Anchan in view of Fletcher teaches forwarding the indication to a network server.  (Anchan Fig. 8 and Pages 10-11 [0098-0105])

Regarding claim 28, Anchan in view of Fletcher teaches wherein the prioritized call area corresponds to a geographic area (Anchan Fig. 8 [805 & 830]), wherein indication is caused by an incident having occurred in the geographic area (Anchan Fig. 8 [825]), and wherein the indication identifies the geographic area and type of incident having occurred.  (Fletcher Fig. 3 [S315, S320] and Page 10 [0153])
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Anchan in view of Yamine et al. (US-2016/0157253 hereinafter, Yamine).
Regarding claim 22, Anchan teaches the limitations of claim 13 above, but differs from the claimed invention by not explicitly reciting wherein the call set-up procedure pertains to the wireless device being served by the network node in a cell, and wherein, when the cell is fully congested, the method further comprises:
releasing a connection with another wireless device for which call handling is not prioritized in order to prioritize the call handling of the wireless device.  
In an analogous art, Yamine teaches prioritizing location request of a certain type in a congested cell situation (Abstract) that includes when a cell is fully congested, releasing a connection with another wireless device for which call handling is not prioritized in order to prioritize the call handling of the wireless device.  (Page 5 [0053])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Anchan after modifying it to incorporate the ability to release a normal (lower priority call) when the cell is congested in order to support a high priority call of Yamine since it enables making .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/           Primary Examiner, Art Unit 2646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Under the broadest reasonable interpretation standard for conditional “if language”, the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive”. Under the broadest scenario, the steps or functions dependent on the “if condition” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. See In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).
        	
        2 Under the broadest reasonable interpretation standard for conditional “if language” or “when language”, the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive”. Under the broadest scenario, the steps or functions dependent on the “if condition” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. See In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).